                   Case 18-12741-LMI             Doc 566        Filed 01/30/19        Page 1 of 9



                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                           Miami Division
                                         www.flsb.uscourts.gov

In re:

MIAMI INTERNATIONAL MEDICAL CENTER, LLC1                                           Case No. 18-12741-LMI
d/b/a THE MIAMI MEDICAL CENTER,                                                    Chapter 11

           Debtor.
                                                                        /

          NOTICE OF OCCURRENCE OF EFFECTIVE DATE OF DEBTOR’S FIRST
                    AMENDED LIQUIDATING CHAPTER 11 PLAN

           PLEASE TAKE NOTICE that on January 30, 2019, the Effective Date occurred under

the First Amended Liquidating Chapter 11 Plan, dated December 3, 2018 [ECF No. 469](the

“Plan”), as confirmed pursuant to an order of the Bankruptcy Court dated January 15, 2019 (the

“Confirmation Order”)[ECF No. 557].

           PLEASE TAKE FURTHER NOTICE that any and all provisions of the Plan and the

Confirmation Order are in full force and effect.

           PLEASE TAKE FURTHER NOTICE that the Plan and Confirmation Order are

available for inspection during regular business hours in the office of the Clerk of the

Bankruptcy Court at the C. Clyde Atkins United States Courthouse, 301 North Miami Avenue,

Miami, FL 33128. The Plan, Confirmation Order and related documents are also available at the

Bankruptcy Court’s website at www.flsb.uscourts.gov.                         Please note that a PACER/ECF

password and login are required to access documents on the Bankruptcy Court’s website.




1
    The Debtor’s current mailing address is 5959 NW 7 St, Miami, FL 33126 and its EIN ends 4362.
                                                            1
                                     LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
      3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 18-12741-LMI             Doc 566        Filed 01/30/19        Page 2 of 9



                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on

January 30, 2019, via the Court's Notice of Electronic Filing upon Registered Users set forth on

the attached Exhibit 1 and served via U.S. regular mail upon the parties listed on the Manual

Service List and Master Service List attached as Composite Exhibit 2.

                                                     s/ Peter D. Russin
                                                     Peter D. Russin, Esquire
                                                     Florida Bar No. 765902
                                                     prussin@melandrussin.com
                                                     Daniel N. Gonzalez, Esquire
                                                     Florida Bar No. 592749
                                                     dgonzalez@melandrussin.com
                                                     MELAND RUSSIN & BUDWICK, P.A.
                                                     3200 Southeast Financial Center
                                                     200 South Biscayne Boulevard
                                                     Miami, Florida 33131
                                                     Telephone: (305) 358-6363
                                                     Telecopy: (305) 358-1221

                                                     Attorneys for Debtor-in-Possession




                                                         2
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 18-12741-LMI        Doc 566      Filed 01/30/19     Page 3 of 9




Electronic Mail Notice List                                                        EXHIBIT 1

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Johanna Armengol Johanna.Armengol@usdoj.gov, johanna.armengol@usdoj.gov
      Leyza F. Blanco lblanco@sequorlaw.com, jdiaz@sequorlaw.com
      Omar K Bradford obradford@gjb-law.com, gjbecf@gjb-law.com;scomer@gjb-
       law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com
      Jacqueline Calderin jc@agentislaw.com,
       bankruptcy@agentislaw.com;nsocorro@agentislaw.com
      Robert P. Charbonneau rpc@agentislaw.com,
       nsocorro@agentislaw.com;bankruptcy@agentislaw.com;bankruptcy.ecc@ecf.courtdrive.
       com
      Samuel Cili scili@drbdc-law.com, jperez@drbdc-law.com
      Ileana Cruz cao.bkc@miamidade.gov
      Ronald M Emanuel ron.emanuel@emzwlaw.com,
       laura.bolinsky@emzwlaw.com;eservice@emzwlaw.com
      Jorge L Fors jfors@forslegal.com, info@forslegal.com
      Daniel N Gonzalez dgonzalez@melandrussin.com,
       ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;dgonzalez@ecf.courtdrive.com;lt
       annenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Harvey W Gurland hwgurland@duanemorris.com,
       nmcastillo@duanemorris.com;pnmendoza@duanemorris.com;AutoDocketMIA@duane
       morris.com
      Robert A Gusrae ROBERT.GUSRAE@GMAIL.COM, Gusraelaw@gmail.com
      Andrew R Herron aherron@herronortiz.com,
       ndrubin@herronortiz.com;pcabrera@herronortiz.com
      Kenneth B Jacobs kjacobs@gray-robinson.com, kim.miller@gray-
       robinson.com,david.hendrix@gray-robinson.com
      Matthew L Lines lines@irlaw.com
      Kenneth Mather kmather@gunster.com,
       tkennedy@gunster.com;mweaver@gunster.com
      Glenn D Moses gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-
       law.com;vlambdin@gjb-law.com;jzamora@gjb-
       law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-law.com
      Rachel Nanes rachel.nanes@dlapiper.com,
       yohami.lamguerra@dlapiper.com;Diana.delcampo@dlapiper.com;docketingchicago@dla
       piper.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
      Jimmy D. Parrish jparrish@bakerlaw.com,
       orlbankruptcy@bakerlaw.com;jdriggers@bakerlaw.com;egreen@bakerlaw.com
      Edwin G. Rice erice@babc.com, ddecker@babc.com;dmills@babc.com
      Peter D. Russin prussin@melandrussin.com,
       ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;prussin@ecf.courtdrive.com;ltan
       nenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
         Case 18-12741-LMI     Doc 566   Filed 01/30/19   Page 4 of 9



   Ruben M Saenz msaenz@saenzanderson.com, ursula@saenzanderson.com
   David Samole das@kttlaw.com, mc@kttlaw.com;ycc@kttlaw.com
   Paul Steven Singerman singerman@bergersingerman.com,
    mdiaz@bergersingerman.com;efile@bergersingerman.com;efile@ecf.inforuptcy.com
   Trustee Services, Inc. kaw@trusteeservices.biz,
    sandirose.magder@gmail.com;laura@trusteeservices.biz
   Tamara Van Heel tvh@agentislaw.com,
    tvh@ecf.courtdrive.com;nsocorro@agentislaw.com;bankruptcy@agentislaw.com
   Brian P Yates byates@garlawfirm.com,
    mmanganelly@garlawfirm.com;emiller@garlawfirm.com;hcohen@garlawfirm.com;gguz
    man@garlawfirm.com
              Case 18-12741-LMI      Doc 566   Filed 01/30/19   Page 5 of 9




Manual Notice List                                    COMPOSITE EXHIBIT 2

Karl David Acuff
1615 Village Square Boulevard, Suite 2
Tallahassee, FL 32309-2770

Alexander. E Binelo
1450 Brickell Avenue, 18th Floor
Miami, FL 33131

Kevin E Cook
1201 Walnut Street, Suite 1700
Kansas City, MO 64106-2246

Warren J Martin
Porzio Bromberg & Newman P.C.
100 Southgate Parkway
Morristown, NJ 07960

Med One Capital Funding, LLC
Med One Capital Funding, LLC
36 South State Street, 14th Floor
Salt Lake City, UT 84111

Barry Mukamal
1000 South Federal Highway
Suite 200
Ft. Lauderdale, FL 33316

Rachel A Parisi
Porzio Bromberg & Newman P.C.
100 Southgate Parkway
Morristown, NJ 07960

Robert M Schecter
100 Southgate Parkway
PO Box 1997
Morristown, NJ 07960

William R. Nash, Inc.
12981 NW 113th CT
Miami, FL 33178
              Case 18-12741-LMI      Doc 566   Filed 01/30/19    Page 6 of 9




U.S. Trustee: (Notice provided via NEF)        Gregory G. Jackson
Office of The United States Trustee            Sr. Director Legal Affairs
51 SW First Avenue, Room 1204                  NuVasive, Inc.
Miami, FL 33130                                7475 Lusk Blvd.
                                               San Diego, CA 92121
Debtor-in-Possession: (via U.S. Mail)          gjackson@nuvasive.com
Miami International Medical Center, LLC
d/b/a The Miami Medical Center                 Margaret Schunko
5959 NW 7 Street                               Sr. Director of Financial
Miami, FL 33126-0000                           Planning & Operations Arthrex, Inc.
                                               1265 Creekside Parkway
                                               Naples, FL 34108
Debtor-in-Possession’s Attorney:
                                               Margaret.Schunko@arthrex.com
(Notice provided via NEF)
Peter D. Russin, Esquire
                                               Committee Counsel:
Daniel N. Gonzalez, Esquire
                                               (Notice provided via NEF)
Meland Russin & Budwick, P.A.
3200 Southeast Financial Center                Agentis PLLC
200 South Biscayne Boulevard                   Robert P. Charbonneau, Esq.
Miami, Florida 33131                           501 Brickell Key Drive, Suite 300
                                               Miami, Florida 33131
Unsecured Creditors (via U.S. Mail)            E-Mail: rpc@agentislaw.com
Committee Members:
Blase B. Iaconelli,
                                               Agentis PLLC
Assistant General Counsel
                                               Jacqueline Calderin, Esq.
Aramark Healthcare Support Services, LLC
Aramark Tower, 29th Floor
                                               501 Brickell Key Drive, Suite 300
1101 Market Street                             Miami, Florida 33131
Philadelphia, PA 19107                         E-Mail: jc@agentislaw.com
iaconelli-blase@aramark.com
                                               Porzio, Bromberg & Newman, P.C.
Brad Phister                                   Robert M. Schechter, Esq.
Cardinal Health 110, LLC                       Warren J. Martin, Jr.
Cardinal Health 200, LLC and                   Rachel A. Parisi, Esq.
Cardinal Health Pharmacy Services, LLC         100 Southgate Parkway
7000 Cardinal Place                            Morristown, NJ 07962
Dublin, OH 43017                               E-Mail: rmschechter@pbnlaw.com
Brad.Phister@cardinalhealth.com
                                               Secured Creditors: (via U.S. Mail)
Judd Goldberg, Esq.                            General Electric Capital Corp
Associate Vice President and                   PO Box 641419
Associate General Counsel                      Pittsburgh, PA 15264-1419
University of Miami
1320 South Dixie Highway                       Intuitive Surgical Inc
Gables One Tower, #1250                        1266 Kifer Rd
Coral Gables, FL 33146                         Bldg 101
jgoldberg@miami.edu                            Sunnyvale, CA 94086-5304
               Case 18-12741-LMI         Doc 566   Filed 01/30/19   Page 7 of 9
                           MASTER SERVICE LIST PER LOCAL RULE 2002-1(H)


Intuitive Surgical, Inc.                            United States and its agencies:
1020 Kifer Rd                                       (via U.S. Mail)
Sunnyvale, CA 94086                                 Internal Revenue Service
                                                    P.O. Box 7346
Laser Surgical of Florida                           Philadelphia, PA 19101-7346
1121 East Commercial Blvd
Suite A                                             Internal Revenue Services
Fort Lauderdale, FL 33334                           Insolvency Unit
                                                    7850 S.W. 6th Court
Laser Surgical of Florida Inc                       Mail Stop 5730
555 NE 15 St                                        Plantation, FL 33324
Ste 21-A
Miami, FL 33132                                     Notice of Appearances:
                                                    (Notice provided via NEF
MidFirst Bank                                       Upon Registered Users)
Attn: Legal Dept
501 NW Grand Blvd                                   Rachel Nanes, Esq.
Oklahoma City, OK 73118                             DLA Piper LLP (US)
                                                    200 S. Biscayne Blvd., Suite 2500
Olympus America Inc                                 Miami, Florida 33131
FIS/2d Fl                                           Email: rachel.nanes@dlapiper.com
3500 Corporate Pkwy
Center Valley, PA 18034-0610                        Thomas R. Califano, Esq.
                                                    DLA Piper LLP (US)
Olympus America Inc                                 1251 Avenue of the Americas
Financial Serv Dept                                 New York, New York 10020
3500 Corporate Pkwy                                 Email: thomas.califano@dlapiper.com
Center Valley, PA 18034-0610
                                                    Paul Steven Singerman, Esq.
Olympus Financial Services                          Berger Singerman LLP
Box 200183                                          1450 Brickell Avenue, Suite 1900
Pittsburgh, PA 15251-0183                           Miami, FL 33131
                                                    E-mail: singerman@bergersingerman.com
US Bank Equipment Finance
1310 Madrid St                                      Andrew R. Herron, Esq.
Marshall, MN 56258                                  Herron Ortiz PA
                                                    255 Alhambra Circle, Suite 1060
US Bank Equipment Finance                           Coral Gables, Florida 33134
PO Box 790448                                       aherron@herronortiz.com
St Louis, MO 63179-0448
                                                    Jordan L. Rappaport, Esq.
Variety Children's Hospital dba                     Rappaport Osborne & Rappaport, PLLC
Nicklaus Children's Hospital                        Suite 203, Squires Building
3100 SW 62 Ave                                      1300 North Federal Highway
Attn: CFO                                           Boca Raton, FL 33432
Miami, FL 33155                                     Email: office@rorlawfirm.com
              Case 18-12741-LMI       Doc 566   Filed 01/30/19   Page 8 of 9
                     MASTER SERVICE LIST PER LOCAL RULE 2002-1(H)


                                                David S. Garbett
Michael R. Lastowski, Esquire                   Brian P. Yates
James J. Holman, Esquire                        Garbett, Allen & Roza, P.A.
Jarret P. Hitchings, Esquire                    Brickell City Tower, Suite 3100
Duane Morris LLP                                80 S.W. 8th Street
222 Delaware Avenue, Suite 1600                 Miami, Florida 33130
Wilmington, DE 19801-1659                       E-mail: dgarbett@gsarlaw.com
Email: MRLastowski@duanemorris.com                      byates@gsarlaw.com
JJHolman@duanemorris.com
JPHitchings@duanemorris.com                     Gray | Robinson, P.A.
                                                Kenneth B. Jacobs, Esq.
Matthew L. Lines, Esq.                          Jason Burnett, Esq. (pending admission)
Isicoff Ragatz                                  Steven Soloman, Esq.
601 Brickell Key Drive                          50 North Laura Street, Suite 1100
Suite 750                                       Jacksonville, FL 32202
Miami, Florida 33131                            Email: ken.jacobs@gray-robinson.com
E-mail: lines@irlaw.com                         jason.burnett@gray-robinson.com
                                                steven.soloman@gray-robinson.com
Jorge L. Fors, Esq.
Fors | Attorneys At Law                         Ileana Cruz
1108 Ponce de Leon Blvd.                        Assistant County Attorney
Coral Gables, FL 33134                          Miami-Dade County Attorney's Office
Email: info@forslegal.com                       111 N.W. 1st Street
jfors@forslegal.com                             Suite 2810
                                                Miami, FL 33128-1993
Edwin G. Rice                                   Telephone: (305) 375-5151
Bradley Arant Boult Cummings, LLP               Telefax: (305) 375-5611
1 00 North Tampa Street, Suite 2200             E-Mail ileanac@miamidade.gov
Tampa, Florida 33602                            cao.bkc@miamidade.gov
Email: erice@bradlev.com
ddecker@bradley.com                             Ronald M. Emanuel, Esq.
                                                EMANUEL & ZWIEBEL, PLLC
David A. Samole, Esquire                        7900 Peters Road
Kozyak Tropin & Throckmorton, LLP               Executive Court at Jacaranda
Counsel for NMFLP, LLC                          Building B, Suite 100
2525 Ponce de Leon Blvd., 9th Floor             Plantation, Florida 33324
Miami, Florida 33134                            Email: ron.emanuel@emzwlaw.com
Email: das@kttlaw.com                           laura.bolinsky@emzwlaw.com
                                                eservice@emzwlaw.com

                                                Robert A. Gusrae, Esq.
Kenneth G.M. Mather, Esq.                       Law Office of Robert A. Gusrae, Esq.
Gunster, Yoakley & Stewart, P.A.                530 Lavers Cir #158
401 E. Jackson Street, Suite 2500               Delray Beach, FL 33444
Tampa, FL 33602                                 Email: Gusraelaw@gmail.com
E-mail: kmather@gunster.com
              Case 18-12741-LMI      Doc 566   Filed 01/30/19   Page 9 of 9
                      MASTER SERVICE LIST PER LOCAL RULE 2002-1(H)




Michael A. Frank, Esq.
Law Offices of Michael J. Brooks,
Michael A. Frank & Rodolfo H. De La
Guardia, Jr.
Suite 620 • Union Planters Bank Building
10 Northwest LeJeune Road
Miami, FL 33126-5431
E-mail: Pleadings@bkclawmiami.com

Jimmy D. Parrish, Esq.
Baker & Hostetler LLP
200 S. Orange Ave. SunTrust Center
Suite 2300
Orlando, FL 32801-3432
Email: jparrish@bakerlaw.com
jdriggers@bakerlaw.com
orlbakerdocket@bakerlaw.com

R. Martin Saenz, Esq.
Saenz & Anderson, PLLC
20900 N.E. 30th Avenue, Ste. 800
Aventura, Florida 33180
Email: msaenz@saenzanderson.com

Notice of Appearances:
(Notice provided via US Mail)

Med One Capital Funding, LLC
Attn: David H. Leigh
36 South State Street, 14th Floor
Salt Lake City, Utah 84111
E-mail: dleigh@rqn.com

Alexis Gonzalez
Paralegal Collection Specialist
Miami Dade Bankruptcy Unit
200 NW 2ND Avenue, #430
Miami, FL 33128
E-Mail: alexisg@miamidade.gov
